Citation Nr: 1126257	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  07-38 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York



THE ISSUES

1.  Entitlement to service connection for carpal tunnel syndrome of the right hand.  

2.  Entitlement to service connection for carpal tunnel syndrome of the left hand.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Saira Spicknall, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1994 to October 1994 and from July 1997 to February 1999 with an additional unverified service.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in New York, New York.

The Board also notes that the Veteran and his representative submitted a statement in June 2011 claiming entitlement to a total evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  However, that matter is not currently before the Board because it has not been prepared for appellate review.  Accordingly, the issue of entitlement to TDIU is referred to the Board for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims for service connection for carpal tunnel syndrome of the right and left hands.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  


Verification of Active Service

The Veteran alleges that he was officially discharged from active duty in March 2000 rather than the February 1999 date of discharge indicated on his DD form 214.  

The Veteran's service treatment records reflect that he underwent a medical board evaluation in January 1999 with a referral to a physical evaluation board.  Thereafter, in November 1999, reports of medical evaluation and medical history indicate that the Veteran was examined for retention in the New York Army National Guard.  On that same date in November 1999, the Veteran was also noted to have been provided a "Fitness for Duty" evaluation at which time he was found to be unfit for duty "based on the line of duty investigation injury/illness/disease" and that additional medical treatment was required.

The Veteran's DD form 214 reflects that he served on active duty from July 1997 to February 1999 with 9 months of prior active service.  While prior active service has been verified from May 1994 to October 1994, it appears that approximately four months of prior active service have not yet been verified.  Moreover, there has been no verification of the Veteran's subsequent service in New York Army National Guard.

In light of the evidence indicating there are approximately four months of unverified active service and considering the Veteran's reports of being discharged from active duty in March 2000, the Board finds that a remand is necessary in order for VA to attempt to obtain the Veteran's complete service personnel records and verify all periods of service.


VA Examination and Medical Opinion

The Veteran contends that his carpal tunnel syndrome is related to his active service.  In his September 2006 claim, the Veteran reported that he worked as a technician and did a lot of work with his hands.  He claims that he started to develop pain in his wrists, but never had it checked or diagnosed.  He also stated that the condition worsened upon his discharge and that he was diagnosed with carpal tunnel syndrome within a year thereafter.  The Veteran has indicated that the disorder has worsened throughout the years.  

The Veteran's service treatment reports reflect no complaints or findings of carpal tunnel syndrome or wrist or hand problems.  However, his DD form 214 does indicate that his military occupational specialties (MOS) included an avionic radar repairer, a multichannel transmission system operator, maintainer, and a satellite communications system operator/repairer.  

VA outpatient treatment reports from May 1999 to October 2008 also reflect that the Veteran initially complained of right hand numbness in November 1999 and was referred to a neurologist.  During a November 1999 neurology consultation, the Veteran reported having problems for the past five months with gradually more persistent numbness of the palmer fingertips of all digits in the right hand.  At that time, the VA physician noted the Veteran's history of traumatic separations of the shoulders several years ago, which were not associated with any neurological deficit at the time.  Thereafter, in December 2001, electrodiagnostic testing revealed findings of mild right median nerve sensory neuropathy at the wrist level and mild peripheral sensory demyelinating neuropathy involving the bilateral upper extremities.  In March 2002, the Veteran reported to a VA psychiatrist that he was told he did not have multiple sclerosis, but rather double carpal tunnel syndrome.  In September 2002, a VA neurologist diagnosed the Veteran with right carpal tunnel syndrome and indicated that it also likely affected his left side.  Thereafter, VA medical records demonstrate that the Veteran was treated for and diagnosed with bilateral carpal tunnel syndrome.  

In light of the foregoing, the Board finds that a VA opinion is necessary to determine whether the Veteran's current carpal tunnel syndrome of the right and left hands is related to or was caused by his military service.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see also Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Personnel Records Center (NPRC), the Records Management Center (RMC), the New York Army National Guard Headquarters the appellant's unit, and any other appropriate location, to request the complete service personnel records of the appellant.

The RO should also request verification of all dates the Veteran served on active duty (in addition to the already-verified periods of active military service from May 1994 to October 1994 and July 1997 to February 1999).  In addition, the RO should verify the Veteran's dates of service in the New York Army National Guard, to include the dates for each period of active duty, active duty for training, and inactive duty for training that he attended in 1999 and 2000.  The RO should prepare a summary of such dates.

As set forth in 38 U.S.C.A. § 5103A(b)(3) and 38 C.F.R. § 3.159(c)(2), the RO should continue efforts to locate such records until it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  The appellant should be notified of any action to be taken.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to determine to determine the nature and etiology of any carpal tunnel syndrome that may be present.  The RO should provide the examiner with the summary of the Veteran's verified dates and types of service.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including his service personnel and treatment records, his post-service medical records, and the lay statements and assertions.

The examiner should indicate whether the Veteran currently has carpal tunnel syndrome of the right and left hands or any other related disorder of the wrists/hands.  If so, he or she should specify the diagnosis (or diagnoses).  

For each diagnosis identified, the examiner should state whether the disorder manifested during a period of active duty service or a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  He or she should also opine whether it is at least as likely as not that that the disorder is causally or etiologically related to the Veteran's active duty service or a period of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA), to include the Veteran's duties working with his hand as a technician during active service.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, the RO should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the appellant and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


